ORDER

Defendant appeals after he was convicted by a jury of the class C felony of possession of a controlled substance, § 195.202, RSMo Supp.1993, and the class A misdemeanor of possession of drug paraphernalia, § 195.233, RSMo Supp.1993. The trial court found that defendant had previously been convicted of three felonies: (1) robbery in the second *550degree; (2) robbery in the second degree; and (3) burglary in the first degree. The court found defendant to be a prior and persistent and class X offender and sentenced him to a ten year prison term for possession of the controlled substance and a concurrent one year prison term for the possession of drug paraphernalia. The trial court sentenced defendant as a class X offender “subject to the minimum prison term pursuant to § 558.019, RSMo.[Supp.l993].” Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).